Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/22 has been entered.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1, 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 18 as the representative claim, it is determined that apart from generic hardware discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “specifying a set of payment methods from the first plurality of payment methods” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving a first plurality of payment methods registered in the information processing apparatus; receiving…a map data based on the transmitted position information and the information related to the specified set of payment methods; acquiring position information of the information processing apparatus; setting…a range of a map to be displayed; determining the range does not include information indicating a first place; expanding…the range such that the expanded range includes the information indicating the first place; generating…the position information; displaying a plurality of display images…” These additional elements, considered in the context of claim 18 as a whole, do not integrate the abstract idea into a practical application because they simply recite the step of processing data, communicating data and outputting data. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the processing apparatus is caused to perform this step. In other words, the processing and display units, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process (see paras 0025 and 0029). Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mental process, insignificant extra-solution and post-solution activities. For instance, the limitations “receiving a first plurality of payment methods registered in the information processing apparatus; receiving…a map data based on the transmitted position information and the information related to the specified set of payment methods; acquiring position information of the information processing apparatus” are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the limitations “setting…a range of a map to be displayed; determining the range does not include information indicating a first place; expanding…the range such that the expanded range includes the information indicating the first place; generating…the position information” is directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Further, “displaying a plurality of display images” is an insignificant post-solution activity. Lastly, the limitation “wherein each of the first plurality of payment methods is different; a first display image of the plurality of display images indicates  that a first payment method of a second plurality of payment methods is available at the first place, a second display image of the plurality of display images indicates that a second payment method of the second plurality of payment methods is available at the first place, a third display image of the plurality of display images indicates the first place, the first display image and the second display image are superimposed on the third display image, at least one of a shape or a co-lor of the first display image is different from that of the second display image, and a fourth display image of the plurality of display images indicates that the second plurality of payment methodis not available at a second place” are recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 18 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras (0033). Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 18 and are rejected using the same rationale as in claim 18 above. More specifically, dependent claims 3, 6-8, 10, 15 do not recite additional elements but merely further narrow the scope of the abstract idea.  Also, the dependent claims 4-5, 9, 11-12 recite additional elements, but these additional elements simply adapt a basic GUI to display specific data elements or information, which are insignificant extra-solution activities. Lastly, 13-14 and 17 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 

Response to Arguments
Applicant's arguments filed on 08/232/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the newly introduced additional elements integrate the judicial exception into a practical application, the examiner finds this argument unpersuasive. the examiner contends that the claim recites a combination of additional elements including “receiving a first plurality of payment methods registered in the information processing apparatus; receiving…a map data based on the transmitted position information and the information related to the specified set of payment methods; acquiring position information of the information processing apparatus; setting…a range of a map to be displayed; determining the range does not include information indicating a first place; expanding…the range such that the expanded range includes the information indicating the first place; generating…the position information; displaying a plurality of display images…” These additional elements, considered in the context of claim 18 as a whole, do not integrate the abstract idea into a practical application because they simply recite the step of processing data, communicating data and outputting data. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the processing apparatus is caused to perform this step. In other words, the processing and display units, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process (see paras 0025 and 0029). Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mental process, insignificant extra-solution and post-solution activities. For instance, the limitations “receiving a first plurality of payment methods registered in the information processing apparatus; receiving…a map data based on the transmitted position information and the information related to the specified set of payment methods; acquiring position information of the information processing apparatus” are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the limitations “setting…a range of a map to be displayed; determining the range does not include information indicating a first place; expanding…the range such that the expanded range includes the information indicating the first place; generating…the position information” is directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Further, “displaying a plurality of display images” is an insignificant post-solution activity. Lastly, the limitation “wherein each of the first plurality of payment methods is different; a first display image of the plurality of display images indicates that a first payment  method of a second plurality of payment methods is available at the first place, a second display image of the plurality of display images indicates that a second payment method of the second plurality of payment methods is available at the first place, a third display image of the plurality of  display images indicates the first place, the first display image and the second display image are superimposed on the third display image, at least one of a shape or a color of the first display image is different from that of the second display image, and a fourth display image of the plurality of display images indicates that the second plurality of payment methodis not available at a second place” are recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 18 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s argument that the claimed apparatus provides an improvement in payment method display system, the examiner disagrees. The examiner contends that there is a clear difference between the improvements in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other; the solution addressed by the applicant’s claims is a business problem and not a technical problem. Rather than addressing a problem unique to the technology in which the solution is implemented, applicant’s claim 1 merely automates, using generic computer technology, a business process in which profitability is increased by processing payment transaction. Thus, it is determined that the claims are not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus directed to a judicial exception.
The examiner contends that while the patent claims in DDR Holdings, as described by the Court, involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The claimed solution in the DDR is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” All the same, this is just not the case with the claimed subject matter.
Lastly, the examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697